Prentis, J.,
delivered the opinion of the court.
 The pertinent facts deducible from this record may be thus stated: Mary J. Patton, the appellee, hereafter sometimes called the complainant, is the aunt of William H. Sweeny, the appellant, hereafter called the defendant. When the defendant was a child four years of age and an orphan, his aunt and her husband brought him from Canada and took care of him during his childhood. After he grew up he went to the far West and stayed for about seventeen years. A few days prior to the death of complainant’s husband, in March, 1911, he returned to his foster parents. Upon the death of her husband she succeeded to his estate, estimated to be *119worth about $6,000.00. More than two years thereafter, that is, October 18, 1913, the deed from Davis which gives rise to this litigation was made. It conveyed twelve acres of land, vesting a life estate in the complainant, with remainder to the defendant, the precise language of the deed being, “The aforesaid real estate to be taken and held by the parties of the second part as follows, to-wit: a life estate in and to the aforesaid real estate in the said Mary J. Patton, and at her death the remainder over to the said William Henry Sweeny.”
The defendant was a wayward boy, and gave a great deal of trouble during his childhood and after he was grown. He continued his evil habits for several years after the execution of that deed. The entire purchase money for the property, amounting to $1,500, was paid by the complainant. The evidence justifies the statement that she only agreed to buy the property upon the inducement, with the understanding, and upon the promise of the defendant that he would entirely abandon the use of intoxicating liquors, to which he was addicted; would live with his aunt on the farm, manage and work the same, and make a living for them both thereon as best he could. He did not observe his verbal promise so far as his intemperate habits were concerned, and thereafter, only upon the condition that he would sign a written pledge that he would forever abandon the use of intoxicating liquors, complainant agreed to erect on the farm for their joint use a dwelling house and make other necessary improvements thereon. This being assented to, the pledge in writing was executed, and relying thereon, in the spring of 1914, building and improvements were put upon the property at an aggregate cost to her of more than $2,000, all of which, with insignificant exceptions, were paid for byi] the *120complainant. They lived together upon the land until about December, 1915. He continued his dissipated habits whereby he lessened his efficiency and made it impossible for the complainant to live longer with him. He failed to perform his part of the contract, so that almost the entire cost of maintaining the farm and household fell upon the complainant, even to the extent of furnishing him with clothing, until about September, 1918. In that month the defendant having in the meantime married (in August, 1916), and having occupied the farm and used it as his own during the absence of the complainant, he abandoned it and went to Bluefield, West Virginia, where he has since resided. During the period when he and his wife occupied the farm, he paid the taxes for two years. He has not been intemperate since his marriage. Thereupon, in August,' 1919, the complainant, then seventy-six years old, filed her bill against the defendant, alleging these facts, substantially, and claiming that by reason of the misconduct of the defendant he had perpetrated upon her a gross fraud by procuring the conveyance of the remainder in said land without performing the agreements and promises which he had made, and that he refused to release and reconvey that remainder to her; that by reason of this conduct a fraud had been perpetrated upon her, and that the consideration upon which she had expended over $4,000 had wholly failed; that to permit the defendant to retain such remainder would be inequitable and fraudulent; and that therefore she is entitled to have it released and conveyed to her.
The suit was matured by order of publication, evidence taken, and on September 10, 1919, a final decree was entered granting the prayer of the bill and appointing a special commissioner to convey the remainder to the complainant. Thereafter, on January 1, 1920, the *121defendant filed Ms petition, alleging that lie had not appeared and made defense in the eanse because fie knew nothing of its pendency, that he had a just and valid defense, asked that the cause might be reopened and reheard, and the decree set aside upon the ground that it had been fraudulently obtained. The cause was then reopened and he was permitted to file his demurrer and answer to the original bill.
It is sufficient to say as to- the demurrer that it stated no ground and that no sufficient reason is perceived by this court for sustaining it. The bill appears to be sufficient in law.
The answer denied substantially all of the facts relied upon by the complainant, and made counter charges of fraud and deception. Evidence was then taken upon the issues thus raised. If the defendant had sustained the allegations of his answer, they would have presented' a complete defense to the original bill, but he has entirely failed to do so. His testimony in cMef, in response to questions propounded by his own counsel, appears to make out Ms case, but upon cross-examination he substantially admits many of the charges made against him in the bill. In view of the evidence in this case, he can oMy succeed if, under these circumstances, a court of equity is without jurisdiction to grant any relief. So far as we are informed, the case is novel in its character, in that the complainant is not the grantor in the conveyance, and we know of no precedent for granting such relief, but the eqMties of the case are perfectly apparent. The whole scheme by which his patient foster mother and considerate aunt undertook to provide for her own immediate comfort by thus expending so large a part of her limited estate, in consideration of the return wMch she sufficiently proves he promised to make to her, has entirely failed. If she had herself been *122the owner of the land and had executed a deed to him reserving a life estate therein upon the considerations hereinbefore stated, unquestionably a court of equity would cancel the deed because of the inadequacy of any remedy at law and because of the failure of the consideration therefor. This is well settled in Virginia. Lowman v. Crawford, 99 Va. 688, 40 S. E. 17; Keister v. Cubine, 101 Va. 768, 45 S. E. 285; Martin v. Hall, 115 Va. 358, 79 S. E. 320; Tysor v. Adams, 116 Va. 239, 81 S. E. 76, 51 L. R. A. (N. S.) 1197; Echard v. Waggoner, 126 Va. 238, 101 S. E. 245.
We are unable to perceive, upon principle, any sufficient reason for denying relief here. Certainly the remedy at law for breach of the contract is entirely inadequate. It is impossible to measure in damages the value to her of the services, association and attention ' which under the contract the defendant owed, and which he has failed to perform. She had it in her power when she supplied the entire consideration for the deed to have the property conveyed to herself, and then to have expressed this contract in a separate conveyance. That she failed to do this does not make her equity any the less' appealing.
The principle applicable to such a case appears to be well within the doctrine stated in 3 Pom. Eq. Jur. (4th ed.), sec. 1053, reading thus: “In general, whenever the legal title to property, real or personal, has been obtained through actual fraud, misrepresentations, concealments, or through undue influence, duress, taking advantage of one’s weakness or necessities, or through any other similar circumstances which render it unconscientious for the holder of the legal title to retain and enjoy the beneficial interest, equity impresses a constructive trust on the property thus acquired in favor of the one who is truly and equitably entitled to *123the same, although he may never perhaps have had any legal estate therein; and a court of equity has jurisdiction to reach the property either in the hands of the original wrongdoer; or in the hands of any subsequent holder, until a purchaser of it in good faith and without notice acquires a higher right, and takes the property relieved from the trust. The forms and varieties of these trusts, which are termed ex maleficio or ex delicto, are practically without limit. The principle is applied whenever it is necessary for the obtaining of complete justice, although the law may also give the remedy of damages against the wrongdoer.”
Many citations are made in support of this general principle, but we know of no case in which it has be.en invoked which rests upon facts like those here shown. It is, however, the claim of equity that for every wrong there is a remedy. It would deny this claim and be a discredit to the law if there were no remedy for the wrong which the evidence in this case discloses. The only adequate relief which can be afforded to this complainant is to transfer to her the property for which she has paid, and thereby, in some measure, give to her the benefits which the defendant was under obligation to provide. This is the relief which the trial court decreed and we find no error in the decree.

Affirmed.